Citation Nr: 1546523	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD.

3. Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from June 15, 1977 to June 30, 1977. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and was subsequently transferred to the Togus, Maine, RO.

In May 2009, the Board denied the Veteran's claim for service connection for PTSD and for a personality disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an order issued in October 2009, the Court granted a Joint Motion for Remand and partially vacated the Board's May 2009 decision with respect to the claim for service connection for PTSD. The case was thereafter returned to the Board.  In June 2010, the Board remanded the case for additional development; namely to schedule the Veteran for a videoconference hearing.  Subsequently, in May 2011, the Board issued a decision denying the Veteran's claim.

The Board notes the issue has been previously characterized as entitlement to service connection for PTSD.  The Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder to include additional diagnoses.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Because service connection is granted in this decision for PTSD, but not for another acquired psychiatric disorder, the Board has re-stated the original claim as two separate claims.  Therefore, the aspect of the service connection claim that deals with PTSD is addressed in this decision on the merits; the remaining aspect of the claim for service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, is addressed in the REMAND section of this decision.

The Board additionally notes that the Veteran's electronic Virtual VA claims file and Veterans Benefits Management System file have been reviewed in conjunction with the adjudication of the claims currently on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As stated above, the issue of entitlement to service connection for an acquired psychiatric disorder, other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).    VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. In a May 2011 decision, the Board denied a claim for service connection for PTSD.

2. Evidence associated with the record since the May 2011 Board denial of the claim for service connection for PTSD includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that the appellant's PTSD is related to sexual trauma experienced during active service.



CONCLUSIONS OF LAW

1. The May 2011 decision in which the Board denied service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2014); 38C.F.R. § 20.1100 (2015).

2. The additional evidence presented since the May 2011 Board decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must also be apprised as to the requirements both as to the underlying service connection claim and as to the definition of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issues of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board) and subsequently granting the claim of service connection for PTSD, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

II. Claim to Reopen

In general, Board decisions are final.  See 38 U.S.C.A. § 7104(b) (West 2014). Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328   (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is generally to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."' 

The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  As such, the Board must decide whether the veteran has submitted new and material evidence to reopen a claim of entitlement to service connection.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In a May 2011 decision, the Board denied service connection for PTSD as the Veteran's alleged in-service stressor could not be supported.  In addition, even if the Board were to accept that the stressor occurred, there was no link, established by medical evidence between the current symptoms and an in-service stressor.  The Veteran did not appeal and therefore, the May 2011 Board decision is considered final.  38 U.S.C.A. § 7104.  

According to the record, the Veteran testified at the September 2014 Board hearing acknowledging he was sexually assaulted as a child but that his current symptomatology stemmed from his military sexual trauma.  The Veteran also submitted a psychiatric evaluation that determined the Veteran's current diagnosis of PTSD is the result of his military sexual trauma. 

As the Court stated in Shade v. Shinseki, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See Shade, supra.

Given the Veteran's lay testimony and the psychiatric evaluation, the Board finds this evidence is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.

III. Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen  v. Principi, 16 Vet. App. 110, 111   (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013). 

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R.  § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153  applies and the burden falls on the veteran to establish an increase in severity during service.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing clearly and unmistakably "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); see also 38 C.F.R.         § 3.306 (2015).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R. § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that his PTSD is the result of his military service.

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th or 5th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV and V), as relevant. Id.  See also 70 Fed. Reg. 45 ,093 (Aug. 4, 2014).

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The reports of the Veteran's October 1976 examination at entrance into service and subsequent service treatment records make no reference to PTSD, other acquired psychiatric disorders, or sexual assault.

As the Veteran's PTSD was not noted at service entrance, the presumption of soundness with regard to this issue attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Moreover, although possible childhood depression has been discussed within the evidence of record, it does not provide clear and unmistakable evidence of a pre-existing psychiatric disorder, nor do any of the medical opinions of record. In fact, the VA examiner stated that while the Veteran had experienced traumas as a child, the military sexual trauma, in and of itself, may have contributed to the Veteran's PTSD.  Therefore, the issue is whether the Veteran's present PTSD was incurred during his military service.  See 38 C.F.R. § 3.304(b).

Service records do not show, nor does the Veteran allege, that he engaged in combat or that he was diagnosed with PTSD during service.  Rather, the Veteran alleges that he was the victim of a sexual assault during his short time in the service, and that this incident led to the development of PTSD. 

The Veteran's service treatment records and personnel records indicated that he served on active duty for a total of approximately 2 weeks in June 1977.  These records note that he had been assigned to Recruit Training Command for approximately 5 days when he gave a history of emotional instability.  He had been referred for psychiatric evaluation after he reported to his commanding office that he was frightened of shots and refused to take any injections.  The commander noted that the Veteran was hysterical and ran out of the building.  He was caught trying to climb a fence.  It was subsequently determined that the Veteran had not yet achieved a degree of maturity or stability commensurate with the demands required of recruit training.  He was a poor retention risk.  He was discharged shortly thereafter because of unsuitability due to a personality disorder. 

In June 2006, the Veteran submitted a statement from his mother indicating that he had been sexually abused by a relative when he was 6 years old.  Other statements from family members described the Veteran's current behavior and how he had changed from the time when he was young. 

VA outpatient treatment records from 2006 reflect the Veteran's psychiatric complaints.  In August 2006, the Veteran claimed that he thought he had PTSD from his childhood.  In September 2006, he noted that being in the Navy reminded him of sexual trauma that occurred from ages 4 through 7.  He indicated that he was sexually abused during childhood by his grandfather, but was not abused during service.  A diagnosis of alcohol abuse and dysthymia was noted. 

In December 2006, the Veteran told a treating social worker other service members teased him during his training, and told him he was going to get some sort of operation, but they did not actually do anything to him.  He felt that this caused him to be traumatized.  The social worker's reported reflects that she explained to the Veteran that what he experienced in service was more like teasing than trauma.  She noted that it seemed as if the Veteran was pushing for her to say that all of his problems stemmed from service. 

In June 2007, the Veteran reported that he had experienced military sexual trauma, in that bullies had threatened him with a circumcision.  He said that he was grabbed but nothing was actually done to him.  During the interview portion of the VA PTSD assessment process, he related that during boot camp, he was the victim of a sexually-oriented assault that was so distressing for him that he was sent to an inpatient unit.  Following VA-administered testing, it was noted that the Veteran met the criteria for a PTSD diagnosis. 

Social Security Administration records reflect that the Veteran is in receipt of disability benefits with a primary diagnosis of carpal tunnel syndrome and secondary diagnosis of disorders of the muscle, ligaments, and fascia.  These records contain a January 2008 psychologist report noting that upon a review of the VA medical records, there were important inconsistencies in the Veteran's medical records regarding his psychiatric disability.  The psychologist who reviewed the records noted that the inconsistencies in the evidence tended to reduce the credibility of the Veteran's allegations. 

On VA psychiatric examination in January 2009, the Veteran stated that he had been abused by a relative during his childhood.  He also claimed that during training in service, he was ordered to get certain injections, but was separated from others, taken to an indoor pool, and made to take off his clothing--following which he was poked and prodded in the genitalia.  The Veteran said that he escaped from his assailants, though he did not recall how he managed to get his clothes back on. He indicated that he was caught trying to climb a fence and returned to the barracks. 

After a review of the record and psychiatric evaluation, the psychiatrist found that the Veteran clearly had childhood sexual trauma which resulted in his feeling much victimized and in danger.  Accordingly, the examiner found that the first criteria for PTSD had been met.  It was also noted that the Veteran experienced nightmares in which he reexperienced his trauma.  Moreover, he experienced persistent avoidance symptoms with regard to places which reminded him of his trauma, such as swimming pools, malls, and restaurants.  In addition, it was noted that the Veteran had an inability to recall certain aspects of his trauma, a restricted affect, increased arousal, irritability, hypervigilance, and sleeping difficulties.  Diagnoses of PTSD and personality disorder were assigned. 

The psychiatrist noted that it was difficult to determine whether the alleged in-service trauma actually occurred, in that the records showed that the Veteran had previously denied any military sexual trauma, though this could have been due to repression of memory, which the examiner pointed out was more likely in children than adults.  The examiner also indicated that the Veteran was very vague about details and specifics, leading her to think that there was some kind of confabulation. Noted at the time of examination was that a Social Security examiner had found numerous inconsistencies in the Veteran's report, though suppression of memory was not out of the question, as were memory problems due to alcohol.  According to the examiner, there was a 50-50 chance that a sexually-related assault during military service had actually occurred.  While the examiner indicated that she could not resolve whether the Veteran's PTSD was related to an in-service assault without result to speculation, she also indicated that in her opinion, the Veteran's childhood abuse and chaotic upbringing is the most likely etiology of the Veteran's PTSD. 

During the Veteran's September 2010 Board hearing, he again testified that he had been molested by his grandfather as a child, but experienced a sexual assault during training in service.  He indicated that he was poked and prodded in the genitals by other service members, who also wanted him to take of all of his clothes. He reported that he fled the area, climbed over a fence, went to a convenience store, and later returned.  He indicated that he was too embarrassed to tell his commander the actual story, so he instead told him that he did not want to get shots.  He noted that he was discharged shortly thereafter, and has experienced emotional problems since his discharge from service.

In September 2014, the Veteran was afforded a new Board hearing where he testified that three service members who instructed the Veteran to follow them to a pool area where they made him strip and threatened circumcision.  He stated that once he was able to get away he attempted to climb the fence.  The Veteran further testified that he had difficulty maintaining employment and personal relationships since separation from service.  In addition, it was asserted that although the Veteran was sexually molested as a child, it was his sexual trauma during service which had a significant impact on his mental health.

Finally, the Veteran was evaluated by a private psychiatrist, Dr. J.L.N., in October 2014 where he confirmed the Veteran's diagnosis of PTSD.  Dr. J.L.N. determined that the Veteran's experiences of sexual trauma in childhood and military service both likely contributed to a development of his PTSD.  Dr. J.L.N. stated it was "difficult to quantify the relative contributions of each traumatic experience, but the military sexual trauma appears to be more prominent in his consciousness and also in his nightmares and intrusive thoughts.  I conclude that it is at least as likely as not that his PTSD is related to events which occurred in military service." 

In this matter, the Board notes that there have been some inconsistencies in the Veteran's reported history of the sexual assault during service.  When the Veteran did claim that he experienced an in-service sexual assault, his accounts regarding the alleged sexual trauma were inconsistent and varied.  In one account, the Veteran reported that the perpetrators threatened circumcision and groped him.  In another account, the Veteran reported that he was teased by fellow service members about an operation, but they did not do anything.  During the 2009 VA examination, the Veteran reported that he was taken to an indoor pool, made to take off his clothing, following which he was poked and prodded in the genitalia.  He indicated that he tried to climb a fence to escape, but was caught.  During the Veteran's Board hearing in September 2010, he reported that after the alleged incident he was able to climb the fence and escaped for a short time, but later returned.  Finally, the Veteran testified at the September 2014 Board hearing that he was threatened by three service members with circumcision. 

Despite these inconsistencies, and although it does not match the description of the incident as contained in the service treatment records, which document his intense fear and hysterical reaction to the prospect of being given an injection and attempt to flee, a VA examiner found that it was "50-50" as to whether the alleged sexual assault actually occurred and tends to support a finding that the Veteran experienced sexual trauma in service.  In addition, although the Board does acknowledge the Veteran's inconsistencies, the larger details of the Veteran's recollection are consistent (i.e., the Veteran was stripped, his genitalia was threatened with violence, and he attempted to climb a fence following the attack).  Therefore, the Board affords the Veteran the benefit of the doubt regarding the occurrence of his military sexual stressor.   

Finally, given the conceded in-service stressor, the Board acknowledges the presence of negative and positive nexus opinions of record.  The January 2009 VA examiner, after a complete review of the Veteran's claims file and psychiatric evaluation, found it more likely than not that the cause of the Veteran's PTSD was his childhood sexual trauma and chaotic upbringing.  However, upon a review of the evidence of record and a psychiatric evaluation of the Veteran, Dr. J.L.N. determined the Veteran's PTSD was related to his military sexual trauma. 

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of PTSD related to the claimed in-service stressor, and affording the Veteran the benefit of the doubt as to the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, reasonable doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

According to the post-service treatment records, the Veteran has received numerous psychiatric diagnoses and treatment for anxiety, depression, and dysthymia.  There is, however, no etiological opinion with the evidence of record.

The Veteran has not yet been afforded a VA examination for his claimed acquired psychiatric disorders. Furthermore, given the Veteran's testimony of his current symptomatology, treatment and diagnoses of several mental health conditions, and the lack of an etiological opinion, the Board finds this claim should be remanded for a VA examination with a mental health specialist to clarify the Veteran's diagnoses and obtain an adequate etiological opinion.  As such, further development is necessary before a final determination is made.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with an appropriate specialist to determine the etiology of any current acquired psychiatric disorder, other than PTSD, to include anxiety, depression, and dysthymia. 

The VA examiner should determine whether it is at least as likely as not (50 percent probability or greater) that any current psychiatric disability, other than PTSD, is of service onset or otherwise etiologically related to the Veteran's period of active service, to include whether the diagnosis is associated with the Veteran's service-connected PTSD.

The rationale for any opinions expressed should be provided.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a reason why speculation would be required by explaining the basis for such an opinion, basing the opinion on sufficient facts or data, and clearly identifying precisely what facts cannot be determined.


When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding his symptomatology, the service treatment records, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  All findings and conclusions should be set forth in a legible report.

2. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


